Name: Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 83 Official Journal of the European Communities No L 72/3 COUNCIL REGULATION (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas, by virtue ot the preliminary provisions of Regulation (EEC) No 950/68 (6), as last amended by Regulation (EEC) No 3000/82 Q, the conventional duty is applicable in the case of any third country ; whereas, therefore, there should be a derogation from that rule in the case of the products in question , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas, by its Decision 82/495/EEC (3), the Council approved a Cooperation Agreement with Thailand which involves an undertaking on the part of Thailand to limit its exports of manioc to the Community ; Whereas, by its Decision 82/496/EEC (4), the Council approved an Agreement in the form of an exchange of letters with Indonesia in its capacity as principal GATT supplier ; Whereas, by its Decision 82/497/EEC (*), the Council approved an Agreement in the form of an exchange of letters with Brazil in its capacity as initial GATT nego ­ tiator ; Whereas the said Agreements with Indonesia and Brazil are the result of negotiations conducted in accordance with Article XXVIII of GATT with a view to suspending temporarily, until 31 December 1986, the tariff concession made by the Community in respect of the import of products falling within subheading 07.06 A of the Common Customs Tariff ; whereas the said Agreements allow the Community to suspend the concession in question ; Whereas the Community has undertaken vis-a-vis GATT contracting parties to allow, during the period of suspension of the present consolidation , certain quantities of the products concerned to be imported under the levy which is fixed at a maximum of 6 % ad valorem ; whereas, under the most-favoured-nation clause, the Community must accord equal treatment to all third countries which are not members of GATT and which benefit from that clause ; Article 1 For the products falling within subheading 07.06 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes  the import levy fixed at a maximum of 6 % ad valorem shall be limited to the quantities fixed for each third country of origin annually as follows : (a) Thailand : the quantities arising from the Agree ­ ment, approved by Decision 82/495/EEC, for 1983 , 1984, 1985 and 1986 ; (b) Indonesia : 750 000 tonnes for 1983 and the quan ­ tities arising from the Agreement, approved by Decision 82/496/EEC, for 1984, 1985 and 1986 ; (c) other present GATT contracting parties excluding Thailand : 132 355 tonnes for 1983 and the quanti ­ ties arising from the Agreement, approved by Decision 82/497/EEC, for 1984, 1985 and 1986 ; (d) third countries other than those mentioned in (a), (b) and (c) : 370 000 tonnes for 1983 ; for 1984, 1985 and 1986 the quantities will be fixed by the Council acting by qualified majority on a proposal from the Commission . Article 2 Detailed rules for the implementation of this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 (8). (') OJ No C 322, 8 . 12 . 1982, p. 7. (2) OJ No C 68 , 14 . 3 . 1983 , p. 106 . (3) OJ No L 219, 28 . 7 . 1982, p. 52. (4) OJ No L 219 , 28 . 7 . 1982, p. 56 . (5) OJ No L 219, 28 . 7 . 1982, p. 58 . (6) OJ No L 172, 22. 7. 1968, p. 1 . O OJ No L 318 , 15 . 11 . 1982, p . 1 . (8) OJ No L 281 , 1 . 1 . 1975, p . 1 . No L 72/4 Official Journal of the European Communities 18 . 3 . 83 Article 5Article 3 Regulation (EEC) No 950/68 shall be amended in accordance with the Annex . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 4 Regulation (EEC) No 3298/82 (') is hereby repealed. The quantities for which import certificates have been allocated under the above Regulation shall be deducted from the quantities indicated in Article 1 hereof. It shall apply until 31 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Council The President J. ERTL (') OJ No L 349, 9 . 12. 1982, p. 15 . ANNEX The text concerning subheading 07.06 A of the Common Customs Tariff shall be replaced by the following : || Rate of duty 'Heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 07.06 Manioc , arrowroot, selep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes : I. Fresh or dried, whole or sliced, but not further processed II . Other, including pellets 6(L) 6(L) (c) (c) (c) 6 % ad valorem, subject to certain conditions .'